Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “phase modulation element” in claim 1 (disclosed as pupil modulation filter 921); “imaging unit” in claim 1 (disclosed as image sensor 911 being either a CCD or CMOS); “an image processing device” (disclosed as control unit 5) in claim 2; “an optical system retaining unit” (considered a means for retaining the optical system”; disclosed as element 94) in claim 3; “an electrical system retaining unit” (considered a means for retaining the electrical system; disclosed as element 93) in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2007/0213586) in view of Pretorius (US 2016/0131900).
Regarding Claim 1, Hirose discloses:
An endoscopic device, comprising: 
a front cabinet unit (13b) including an optical system (lens 13c); and 
a rear cabinet unit (11) detachably connected to the front cabinet unit (screws are used to attach and detach the cabinet units), the rear cabinet unit including an imaging unit (11a) which receives light transmitted through the optical system of the front cabinet unit, and converts the light into an electrical signal (see Paragraph 0065, the electric signal is transmitted to the computer through cable 11c).
Hirose does not explicitly disclose provided with a phase modulation element which modulates a space distribution of a phase of light.  Pretorius teaches using a pupil filter (see Paragraphs 0013 and 0169) without requiring the redesign of other .

Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2007/0213586) and Pretorius (US 2016/0131900), as applied to claim 1, and further in view of Tsujita (US 5,879,284).
Hirose and Pretorius disclose the invention substantially as claimed as stated above.
Regarding Claim 2, they do not explicitly disclose an image processing device generating an image by using the electrical signal which is generated by the imaging unit, the image processing device generating the image by performing image processing using a point spread function.  Using a PSF to generate an image is generally well-known in the art.  Tsujita teaches using a PSF as the image processing means (see Col 2 Lines 25-33) to remove blur (see Col 3 Lines 6-9).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirose and Pretorius’s device to include image processing using a PSF as taught to be beneficial by Tsujita.  Such a modification uses a well-known processing technique to reduce blur.

Claim 3, Hirose as modified discloses wherein the optical system is fixed to an optical system retaining unit which is disposed in the front cabinet unit (as seen in Fig. 2, Hirose’s optical lens is fixed to the front cabinet unit), and the imaging unit is fixed to an electrical system retaining unit which is disposed in the rear cabinet unit (as seen in Fig. 2, Hirose’s sensor 11a is fixed to the rear cabinet unit).

Regarding Claim 4, Hirose as modified discloses wherein the optical system retaining unit and the electrical system retaining unit are separated from each other, in a state in which the front cabinet unit and the rear cabinet unit are connected to each other (see Fig. 2 showing the separation between sensor 11a and the lens 13c).

Regarding Claim 5, Hirose as modified discloses a tubular sealing member (12) covering and sealing a space formed between the optical system retaining unit and the electrical system retaining unit (see Fig. 2 showing the member 12 covering the space between 11 and 13), in a state in which the front cabinet unit and the rear cabinet unit are connected to each other (the two are connected in Fig. 2).

Regarding Claim 6, Hirose as modified discloses wherein the sealing member is disposed between the optical system retaining unit and the electrical system retaining unit (see Fig. 2 showing 12 being between the two retaining units), and the optical system retaining unit and the electrical system retaining unit are separated from each other through the sealing member, in a state in which the front cabinet unit and the rear .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kazuhiro et al. (US 6,280,378) discussing using a PSF to restore an image and remove blur; Uchara et al. (US 5,609,561) discloses an endoscope with front and rear housings; Birnkrant (US 9,107,573) discloses an endoscope with front and rear housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795